Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         24-JUN-2020
                                                         12:57 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


         ALEX LESSIN and JANET KIRA LESSIN, Petitioners,

                                 vs.

THE HONORABLE PETER T. CAHILL, Judge of the Circuit Court of the
       Second Circuit, State of Hawai‘i, Respondent Judge.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioners Alex Lessin and

Janet Kira Lessin’s petition for writ of mandamus, the documents

attached thereto and submitted in support thereof, and the

record, it appears that the requested extraordinary relief is

not warranted.   See Kema v. Gaddis, 91 Hawai‘i 200, 204, 982 P.2d
334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; it is meant to restrain a judge of an inferior court
from acting beyond or in excess of his or her jurisdiction).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai‘i, June 24, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2